Voto de conformidad emitido por el
Juez Asociado Señor Rivera García.
Estoy conforme con la resolución que antecede en la que se declara “no ha lugar” a la moción de reconsideración pre-sentada por el Estado, porque estoy convencido de que la opinión que emitimos en el caso de epígrafe es correcta en derecho. Ahora bien, en esta ocasión me veo en la necesidad de responder a falsas y descontextualizadas expresiones emitidas por la compañera Juez Asociada Señora Rodríguez Rodríguez, quien una vez más aprovecha la comodidad de la disidencia para catalogar como infundadas e irreflexivas toda posición contraria a su parecer implicando que, en su imaginario, el Derecho es una ciencia exacta donde existe una sola visión válida y correcta: la suya.
Lo irónico —y por demás desafortunado que ocurra en nuestro Tribunal Supremo— es que la compañera pretende sustentar su postura en una exposición totalmente tergi-versada de la Opinión emitida. Esto con el patente propó-sito de imputar a una mayoría de este tribunal la provoca-ción de un “antagonismo socioeconómico” mediante un presunto adelanto de “intereses privados” y de provocar una “desigualdad social”. Verdaderamente, sus intenciones son “tan claras que hieren la retina”. Le recordamos a la distinguida Juez que, “bajo las nociones más elementales”, no es sincero ni honrado inducir a error mediante la pre-sentación de una desvirtuada e incompleta relación del derecho. Ante ello, me veo precisado a aclarar las lagunas que evidentemente reflejan las expresiones del voto disi-dente, y así reiterar los fundamentos que sustentaron nuestra pasada decisión de Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73 (2014).
En aquella ocasión, atendimos un recurso de certifica-ción interjurisdiccional solicitado por el Tribunal Federal *341de Distrito para el Distrito de Puerto Rico mediante el cual contestamos la interrogante siguiente: ¿Permiten las leyes de Puerto Rico la existencia de calles residenciales priva-das? Certificada la referida pregunta, evaluamos las leyes vigentes con el objetivo de aclarar si nuestro ordenamiento jurídico, en efecto, reconoce su existencia.(1) Se trató así de una controversia novedosa a la luz de un contexto fáctico que no habíamos considerado en el pasado. En ese sentido, este Tribunal no creó una norma jurídica atípica en nues-tro ordenamiento y mucho menos revocó precedente legal alguno.
En esencia, las críticas de la Juez Asociada Señora Ro-dríguez Rodríguez se circunscriben a señalar que presun-tamente resolvimos que una calle puede ser privada basán-donos única y exclusivamente en la procedencia de los fondos con los cuales se construyó.(2) Así por ejemplo, sos-tiene que “una mayoría concluyfó] que la determinación en cuanto a si un bien como las calles es público o privado estriba exclusivamente en la procedencia de los fondos con los que se subvencionó su construcción”.(3) También, ar-guye que abordamos cierta jurisprudencia para “validar [nuestra] peculiar tesis de que, para determinar si las ca-lles son públicas o privadas, tenemos que auscultar con qué fondos éstas se construyeron”.(4)
La línea adjudicativa que la Juez Asociada le imputa a una mayoría de esta Curia dista mucho de lo que resolvimos. No hay duda alguna de que en ninguna parte *342de la Opinión este Tribunal realizó semejantes aseveraciones. Máxime cuando en nuestra exposición del derecho aclaramos que lo determinante para que un bien sea de dominio público es su finalidad —que la decide el Estado— independientemente de la actividad de construc-ción de la cosa.(5) En Watchtower, supra, señalamos que den-tro del escueto lenguaje de los Arts. 255 y 256 del Código Civil de Puerto Rico, 31 LPRA sees. 1024 y 1025, podíamos llegar a la conclusión de que las calles de dominio público son aquellas que el Estado ha decidido mantener o costear con sus propios fondos. En específico, señalamos que
[...] si bien el Art. 256 del Código Civil de Puerto Rico, supra, indica que las calles y los caminos vecinales son de dominio público, una interpretación lógica de ese precepto nos lleva a concluir que ello se menciona en el contexto de que estos sean mantenidos o costeados por el Estado. (Énfasis nuestro).!6)
También mencionamos que
[...] las calles que forman parte de la categoría de bienes de dominio público son las costeadas y mantenidas por los mismos pueblos y que están destinadas al uso público. El andamiaje jurídico vigente no requiere que todas las vías residenciales se traspasen a título de los municipios con fin de destinarlas al uso público. Al ser así, las calles que no se transfieran a un ente gubernamental, quedarán fuera del régimen del Art. 256 del Código Civil [...] (Énfasis nuestro y escolio omitido).(7)
Nótese la referencia en cuanto a la necesidad de que se realice una transferencia de las calles a algún organismo del Estado con el propósito de que entren al dominio público. Ello conllevaría que el Estado las costee y las mantenga. (8) Pues tal como señaló el entonces Juez Aso-*343ciado Negrón García en una controversia suscitada a la luz de la Ley sobre Control de Acceso Vehicular,(9) ante el evento hipotético de que la Asamblea Legislativa decida traspasar calles residenciales públicas a bienes de uso pri-vado, “su mantenimiento [el de las calles] no podrá ser con fondos públicos municipales o estatales”.(10) Y es que, no podría ser de otra manera.
Sorprendentemente, la Juez Asociada Señora Rodríguez Rodríguez acusa a una mayoría de este Tribunal de “no discernir] el significado de estas expresiones”.(11) Sin embargo, al parecer fue esta quien tuvo dificultad en asimilar los pronunciamientos que el entonces Juez Asociado enun-ció en ese mismo caso, a pesar de que inmediatamente pre-ceden las expresiones que según su criterio, no pudimos “discernir”. Nos referimos a las siguientes: “[e\l Art. 256 del Código Civil, 31 L.P.R.A. see. 1025, describe las calles como bienes de uso público en Puerto Rico y en sus pueblos, costeadas por los mismos pueblos o con fondos del Tesoro de Puerto Rico”. (Énfasis suplido).(12) Evidentemente, al refe-rirse a las “calles públicas” lo hizo considerando que estas eran las costeadas por el Gobierno.
Esta es la “famosa coletilla” a la que tanto alude la Juez Asociada en su voto particular disidente. Como sabemos, el Art. 256 del Código Civil de Puerto Rico, supra, lee de la siguiente manera:
[s]on bienes de uso público en Puerto Rico y en sus pueblos, los caminos estaduales y los vecinales, las plazas, calles, fuen-tes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico.
En su voto particular disidente señala que este precepto *344“no incluye el calificativo ‘públicas’ para modificar el tér-mino calles”.(13) Ante ello, no vacila en opinar que “la cole-tilla ‘costeadas por el Estado’, bajo las nociones más ele-mentales de gramática, modifica las obras públicas de servicio general y no los demás bienes comprendidos en el artículo [256]”.(14)
Parecería ser que la Juez se refiere a la “regla del último antecedente”, que dispone que “[l]as palabras, frases o cláusulas relativas, o que modifican, deben ser aplicadas a las palabras o frases que inmediatamente las preceden y no deben ser interpretadas en el sentido de extenderse a incluir otras más remotas”.!15) Sin embargo, algunos auto-res nos explican que
[...] esta regla del último antecedente no tiene gran valor. Sólo funciona cuando nada hay en el estatuto que indique que la palabra relativa o la disposición modificadora tiende a surtir un efecto diferente. La regla solo debe utilizarse cuando otras reglas de hermenéutica no hayan permitido descubrir la ver-dadera intención del legislador. Si hay algo en la ley indicativo de que la intención es que la palabra relativa o disposición modificadora se aplique a otras palabras en vez del antece-dente inmediatamente anterior, la regla debe ser descartada. Basta una leve indicación para que pueda extenderse el al-cance del término relativo o disposición modificadora a otras palabras, en lugar de sólo al último antecedente. [...] Todavía más, si surge que el último antecedente puede aplicarse de igual manera a todas las disposiciones anteriores, debe apli-carse a todas las palabras que le anteceden. (Citas omitidas, énfasis en el original y énfasis suplido).!16)
Precisamente, una lectura del Art. 256 del Código Civil y la doctrina que lo interpreta nos lleva a concluir que los bienes —no propios de la naturaleza— que allí se mencio-nan, son los que en sí mismos constituyen obras del ente *345público, porque el gobierno asume su costo o su mantenimiento. Repasemos lo acotado en Watchtower, supra, en cuanto al análisis que el tratadista Garrigo Falla hiciera relacionado al Art. 344 del Código Civil español, análogo al Art. 256 nuestro, el cual abona a la referida conclusión. Allí expresamos lo siguiente:
Por otro lado, Garrido Falla nos dice que el Art. 344 del Código Civil español contiene un lenguaje esencialmente idéntico al del Reglamento de Bienes de España de 1986, que establecía en su Art. 3.1 que
“[...] ‘son bienes de uso público local los caminos, plazas, calles, paseos, parques, aguas de fuentes y estanques, puentes y demás obras públicas de aprovechamiento o utilización ge-nerales cuya conservación y policía sean de la competencia de la entidad local’. F. Garrido Falla en [M. Albaladejo, Comenta-rios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1990, T. V, Vol. 1] pág. 130”.
Mencionamos el comentario del tratadista ya que, al ha-cerlo, señala que la expresión “ ‘y demás obras públicas’ no deja de ser un acierto del legislador, porque ‘aclara que aquellos paseos, caminos o parques que no sean ellos mismos ‘obras públicas’, no forman parte del dominio ni del demanio de las entidades locales’ ”. (Enfasis en el original).(17)
Independientemente de que la situación en España sea diferente a la de Puerto Rico debido a la existencia de bie-nes de la nación y bienes de las provincias, lo precitado aclara que los bienes que en ese artículo se enumeran son públicos porque son en sí mismos obras públicas. El análi-sis siguiente de este mismo tratadista —al cual también hicimos alusión en Watchtower, supra— nos lleva a soste-ner esa determinación. Veamos.
Haciendo referencia a las calles residenciales, el preci-tado autor nos menciona que de la legislación urbanística española parece deducirse que “aunque la obra sea sufra-gada por los promotores privados, la calle construida ha de ser cedida al Ayuntamiento y, por tanto, entra en su patri-*346monio (público)”. (Énfasis nuestro).(18) Luego de discutir esto, reseña lo siguiente:
[l]o que ocurre es que la recepción de obras por el Ayunta-miento [...] no siempre se realiza. [...] Si no ha habido, pues, recepción de las obras por parte del Ayuntamiento, estamos aquí en la presencia de las polémicas “calles privadas”.(19)
Lógicamente, de ello puede deducirse que una calle es pública porque ha entrado en el dominio del ente guberna-mental porque así lo ha exigido la legislación o reglamenta-ción urbanística aplicable. De manera que, una calle es pú-blica porque está bajo el dominio y control del Estado, esto, independientemente del procedimiento mediante el cual este la haya adquirido. Una de las maneras en que el Estado puede adquirir una calle es cuando requiere que estas se cedan a su favor para dedicarlas a uso público, esto como condición para la aprobación de proyectos residenciales. En Watchtower, supra, reconocimos que el andamiaje jurídico vigente a esa fecha no requería que todas las vías residen-ciales se traspasaran a título de los municipios para desti-narlas a uso público.(20) Esto, haciendo referencia a la regla-mentación adoptada al amparo de la Ley Núm. 161-2009.
Tal como reseñamos en nuestra Opinión, un bien de uso o dominio público no está supeditado a quién sea el dueño inicial de este, sino que la Asamblea Legislativa de Puerto Rico, en el pleno ejercicio de su poder de razón de estado, puede determinar que cierto bien se destine al uso público.i21) Más aún cuando reiteradamente hemos recono-cido que la actividad urbanística no es un derecho abso-luto, sino que está condicionado a la regulación que a bien *347entienda imponer el Estado.!22) En otras palabras, el Es-tado tiene la potestad de decidir que las calles residencia-les tengan que cederse al ente gubernamental para que formen parte del dominio público. En caso de que proceda de manera contraria, deberá entonces sopesar las conse-cuencias que ello pueda conllevar y legislar lo que al res-pecto entienda pertinente, momento propio para que se puedan evaluar las supuestas interrogantes de la Juez Asociada, las cuales expone en las últimas páginas de su voto particular.
Como vemos, no hace falta mucho esfuerzo para percibir el recurrente ejercicio de la distinguida Juez de presentar lo que no es, como si fuese. Pero, no conforme con ello, también afirma que una mayoría de este Tribunal descon-textualizó “acomodaticiamente” las palabras del tratadista José Martín Blanco. Como fundamento a sus imputacio-nes, menciona que este denuncia en su libro la falta de una regulación legal específica en torno a las urbanizaciones privadas en la jurisdicción española.!23) Si bien es cierto que Martín Blanco formula ese señalamiento, como vere-mos, es la Juez quien presenta el mismo “acomodaticia-mente” so pretexto de desvirtuar nuestras expresiones.
Como se recordará, en Watchtower, supra, puntualiza-mos que existían varias opiniones sobre la controversia ob-jeto de este caso.!24) Al hacerlo, mencionamos lo siguiente:
*348[...] según el tratadista español José Martín Blanco, la posi-bilidad de las llamadas “calles particulares” se fundamenta en la interpretación literal, lógica, sistemática y de praxis admi-nistrativa del Art. 344 del Código Civil español [...](25)
En su obra Las urbanizaciones privadas y su posible configuración jurídica, luego de exponer que las urbaniza-ciones privadas van siendo "cada vez más cuestión de ne-cesidad y cada vez menos postura de moda”, José Martín Blanco aborda la problemática relacionada a este tipo de proyecto residencial en esa jurisdicción/26) Uno de los pro-pósitos de su obra es intentar construir la configuración legal de estos núcleos urbanos y comenta sobre cómo debe-ría reformarse la ley española a esos efectos/27) Es dentro de ese análisis que sostiene que una urbanización privada puede construirse si se consideran ciertos elementos, entre ellos, “[u]na aprobación del plan de ordenación, específico y propio, por la Administración”/28) Es aquí cuando discute *349que existen dos cuestiones muy debatidas en la doctrina, estas son: “[s]i pueden existir calles y elementos comunes de propiedad y uso privado dentro de la urbanización” y “[l]a cesión y conservación de aquéllos y de los servicios”.(29) En cuanto a lo primero, el autor indica que sus conclusio-nes pueden resumirse de la forma siguiente:

La posibilidad legal de existencia de calles, espacios y ele-mentos comunes de propiedad y uso privados dentro de la ur-banización privada se fundamenta en razonamientos legales, jurisprudenciales y de praxis administrativa.

De la interpretación literal, lógica y sistemática de los artí-culos 344 del Código Civil y 41, 2, 50, 77 y 168 de la Ley del Suelo resulta claramente que se reconoce la existencia de dicha propiedad y uso privado, sin que, por otra parte, exista pre-cepto legal alguno en nuestro ordenamiento positivo que pro-híba expresamente tal posibilidad. (Énfasis nuestro).(30)
La Juez Asociada Señora Rodríguez Rodríguez tiene todo el derecho de discrepar de esas aseveraciones, así como de los fundamentos esbozados por una mayoría en Watchtower, supra, para llegar a una conclusión similar.(31) Lo lamentable es que de manera aviesa catalogue nuestra interpretación como “acomodaticia” y “descontextuali-zada”, cuando evidentemente su afirmación es incorrecta. ¿Qué más nos resta decir? Tal vez que sería muy sabio aplicar el famoso proverbio que dispone que “mejor es tra-tar de sacar la viga que está en tu propio ojo antes de tratar de sacar la paja que está en el ojo de tu hermano”.
*350Dicho esto, nos resta por considerar ciertos puntos ex-puestos por el Estado en su moción de reconsideración. Contrario a lo que este arguye(32) nuestra determinación no tiene el efecto de validar ni desaprobar los negocios ju-rídicos que se llevaron a cabo entre el proyecto Brighton Country Club y el Municipio de Dorado. Al contestar la pregunta certificada, no atendimos el hecho de si las calles de ese proyecto eran privadas o públicas a la luz de la reglamentación aplicable al momento de su desarrollo. Esa no era la interrogante que estaba ante nosotros y por ende, no formulamos una respuesta a la misma. Nuestra función adjudicativa se limitó única y exclusivamente a contestar si el andamiaje jurídico puertorriqueño permitía o daba lugar a la existencia de calles residenciales privadas. Es en ese contexto que emitimos la Opinión del Tribunal.
En fin, luego de atender los planteamientos presentados y los postulados carentes de fundamentos que se exponen en el voto particular disidente, reafirmo mi conformidad en declarar “no ha lugar” a la moción de reconsideración ins-tada en este recurso.
— O —
Voto particular disidente emitido por la Juez Asociada Se-ñora Rodríguez Rodríguez.
When privatization and exclusion become dominant [...] we must question whether [a] democracy founded on citizenship and community remains possible!1)
Mediante una lectura inusitada del Artículo 256 de nuestro Código Civil, 31 LPRAsec. 1025, y planteamientos inconexos respecto a los bienes de dominio público en nues-*351tro ordenamiento jurídico, una mayoría de este Tribunal altera la naturaleza inherentemente pública de las calles residenciales en Puerto Rico, sin ponderar las consecuen-cias que una desafectación mediante un acto judicial acarrea. La obstinación, ya generalizada, de una mayoría de este Tribunal de llegar a un resultado particular, sin fundamentos que lo sustenten, amerita un análisis con-cienzudo de la norma pautada en este caso y de sus efectos sociales, gubernamentales y económicos. Esto, en un País cada vez más sujeto a la incertidumbre que provoca la frag-mentación de una sociedad concebida inicialmente como una comunidad política democrática e igualitaria.
Sin embargo, una mayoría de este Tribunal opta por una deliberación irreflexiva de la controversia planteada y se desvincula de la norma jurídica imperante en nuestro ordenamiento con relación a la naturaleza de las calles. Tal curso de acción atenta contra la configuración misma de lo público y, además, permite que la gestación y conformación de dicho espacio sea relegada a intereses privados, que bien pudieran no darle la importancia debida a las consi-deraciones sociales que deben guiar el desarrollo urbano. Esto, puesto que las calles, ante todo, son espacios de con-fluencia social y cultural que permiten el ejercicio cabal de un sinnúmero de prerrogativas ciudadanas y derechos; en-tre ellos, el de la libre expresión.
Por otra parte, la Opinión emitida elude el contexto tác-tico particular que motivó la pregunta que nos fue certificada. Con este proceder, y quizá inadvertidamente, se convierten en cómplices de un urbanismo malogrado, cuya consecuencia última será, sin duda, “[una] representación espacial de las características de la nueva sociedad y de su política de distinción o, en otros términos, de inclusión/ exclusión”. B. Secchi, Las nuevas ciudades de los ricos, El País, disponible en http://cultura.elpais.com/cultura/2015/ 01/ 29/actualidad/1422550215 — 066847.html (última visita, 6 de febrero de 2015).
*352Lo que es peor, la Opinión emitida se sustrae de las consideraciones de índole constitucional y social que deben guiar nuestro quehacer judicial, aun en ámbitos que suelen concebirse como privados. Es decir, las calles han de ser evaluadas jurídicamente en función de razones públicas, en tanto éstas significan un espacio indispensable de lo que debería ser la convivencia democrática. Consecuente-mente, dado que no se precisan los contornos de la nueva figura jurídica que la Opinión inserta a nuestro ordena-miento, una mayoría de este Tribunal opta por desencade-nar una serie de incógnitas y polémicas irresolutas e incompatibles con lo que es, o debería ser, la esencia de la función judicial.
Ante el vacío jurídico que supone la Opinión emitida por este Tribunal, me resulta ineludible expresarme, una vez más, en torno a la pregunta que nos fue certificada. Con-viene, pues, repasar sucintamente los hechos concretos que dieron lugar a las expresiones vertidas por la mayoría.(2)
I
El Tribunal de Distrito de Estados Unidos para el Dis-trito de Puerto Rico acudió ante este Tribunal mediante el mecanismo de certificación interjurisdiccional y formuló la siguiente pregunta: “¿Existen calles privadas en Puerto Rico?”. Esto es, se nos solicitó que indagáramos respecto a la posibilidad de que nuestro andamiaje legal permitiera la existencia de calles residenciales privadas. La pregunta certificada fue producto de unos señalamientos por parte del Municipio de Dorado con relación a la existencia de una urbanización dentro de sus linderos territoriales cuyas ca-lles residenciales presuntamente pertenecían a la Asocia-ción de Residentes y no al Municipio. En atención a esto, *353planteó que la referida urbanización estaba exenta de cum-plir con las órdenes emitidas por el foro federal, las cuales, según argüyeron, estaban dirigidas únicamente a aquellas calles pertenecientes al Estado o los municipios, y no a las de titularidad privada.
La urbanización, Brighton Country Club (BCC), es un complejo residencial que opera con un sistema de control de acceso automatizado establecido según la Ley de Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 LPRA see. 64 et seq. (Ley de Control de Acceso). En clara contravención a las leyes y los regla-mentos aplicables, BCC llegó a un acuerdo con el Munici-pio de Dorado mediante el cual este último aprobó el pro-yecto de urbanización. La aprobación se condicionó a que las calles de la urbanización se mantuvieran como propie-dad privada y la asociación de residentes se encargara de su mantenimiento y alumbrado, entre otros particulares. Conforme al acuerdo, luego de la segregación de las calles y de las áreas comunes, los desarrolladores transfirieron la titularidad de éstas a la Asociación de Residentes y no al Municipio, como exigía en aquel momento la reglamen-tación aplicable. Ante el foro federal, el Municipio argu-mentó que las calles dentro de la urbanización eran pri-vadas pues su mantenimiento y titularidad recaían en la Asociación de Residentes. Por tal razón, la Asociación de Residentes podía prohibir la entrada de Testigos de Je-hová a las calles de la urbanización.
El 18 de noviembre de 2014, este Tribunal emitió una Opinión para el recurso de certificación que nos fue presentado. En ella, una mayoría de los miembros de este Foro concluyó que “el ordenamiento jurídico puer-torriqueño vigente contempla la existencia de calles resi-denciales privadas [...]”. (Énfasis en el original suprimido y énfasis nuestro). Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73, 97 (2014). Por su parte, el 8 de diciembre de 2014, el Estado Libre Asociado de Puerto Rico presentó *354oportunamente una Solicitud de reconsideración.(3) El 16 de diciembre de 2014, Watchtower Bible and Tract Society of New York se unió a los argumentos presentados por el ELA y los adoptó por referencia mediante una moción. En esencia, el ELA solicita que una mayoría de este Tribunal reconsidere la contestación que ofreció a la pregunta que nos fue planteada. Por entender que la réplica de este Tribunal a la pregunta planteada es contraria a Derecho, disiento de la negativa contumaz de una mayoría de reconsi-derar sus pronunciamientos.
II
Una contestación sensata por parte de este Tribunal a la pregunta que nos fue certificada, exigía, en primer lugar, estudiar detenidamente la normativa aplicable al desarro-llo de urbanizaciones privadas en Puerto Rico, según ésta se contempla en los reglamentos de desarrollo urbano y planificación vigentes al momento del acuerdo suscrito en-tre el Municipio de Dorado y los desarrolladores de BCC. No obstante, una mayoría decidió prescindir de realizar ese estudio, el cual, forzosamente, hubiese conducido a una respuesta mucho más acertada y coherente.
Como señalé en mi opinión disidente, el Municipio de Dorado endosó el proyecto de urbanización el 23 de julio de 2007. Independientemente de la manera en la que el foro federal formuló la pregunta que nos certificó, para esa fe-cha, el Artículo 9.10 del Reglamento de Lotificación y Ur-banización, Reglamento Núm. 6992 de 30 de junio de 2005, disponía que las nuevas vías o vías existentes que requi-*355riesen ser prolongadas, ampliadas o realineadas debían ser dedicadas al uso público para garantizar acceso a las vías públicas. Además, exigía que esas áreas fuesen transferi-das al municipio o agencia estatal a la que correspondiese su administración y mantenimiento conforme a la ubica-ción del proyecto urbanístico.
Por su parte, el Artículo 3.05 del mismo Reglamento ex-presamente preceptuaba que no se expedirían permisos para la lotificación de solares sin que éstos tuviesen una vía pública que sirviese de entrada y salida al solar urbanizado. Asimismo, el Artículo 7.02 del mismo Reglamento, en lo re-ferente a las urbanizaciones residenciales, disponía que todo nuevo solar a ser formado para estos propósitos debía tener acceso a través de una calle pública debidamente inscrita en el Registro de la Propiedad. Precisamente por ello, la Ley Hipotecaria exige el traspaso de las calles segregadas a nombre del Municipio para su debida inscripción. Véase Art. 93, Ley Hipotecaria y del Registro de Propiedad, 30 LPRA see. 2314. Como indiqué en la opinión disidente emitida para el caso ante nuestra reconsideración, ese requisito no es más que una atemperación de las disposiciones de la Ley Hipotecaria a la naturaleza demanial de las calles en nues-tro ordenamiento, según ésta se desprende del Artículo 256 del Código Civil, supra. En cuanto a esto, cabe reiterar la justificación detrás de la segregación y transferencia a favor del municipio por parte de un desarrollador de aquellas ca-lles dentro de un complejo residencial que permitan el ac-ceso a una vía principal. Veamos.
El Artículo 500 del Código Civil regula el derecho de paso de un propietario de una finca para acceder un ca-mino público. Específicamente, éste dispone que
[e]l propietario de una finca o heredad enclavada entre otras ajenas y sin salida a camino público, tiene derecho a exigir paso por las heredades vecinas, previa la correspondiente indemnización.
Si esta servidumbre se constituye de manera que pueda ser continuo su uso para todas las necesidades del predio domi-*356nante, estableciendo una vía permanente, la indemnización consistirá en el valor del terreno que se ocupe y en el importe de los perjuicios que se causen en el predio sirviente. Cód. Civ. P.R. Art. 500, 31 LPRAsec. 1731.
En atención a esta disposición legal, en el caso de las urbanizaciones residenciales, luego del proceso de segrega-ción, las distintas fincas residenciales contenidas en el de-sarrollo deberán tener salida a un camino público. Ello, con tal de conciliar la multiplicidad de intereses propietarios que convergen en este tipo de desarrollo. De esta forma, además, se dota a cada unidad propietaria del mínimo indispensable para que pueda funcionar por sí misma en el contexto más amplio que la circunda; a saber, una vía pú-blica a través de la cual pueda posibilitarse la utilidad social y económica de la propiedad.
La anomalía que representa el hecho de que las calles dentro de la urbanización le pertenezcan a la Asociación de Residentes —esto es, admitir la posibilidad de calles priva-das— supone la creación de múltiples servidumbres de paso que garanticen que estos solares residenciales no se configuren como fincas enclavadas. Tal posibilidad, por lo tanto, es lo que permite aseverar que, en efecto, la Opinión suscrita por una mayoría de este Tribunal crea una nueva figura jurídica, cuyos contornos, empero, no precisa satisfactoriamente. Así, al desvirtuar la naturaleza pública de las calles, la cual engranaba coherentemente con las demás disposiciones legales y reglamentarias atinentes, este Tribunal ratifica una nueva manera, infortunada, de atender las complejas relaciones que se suscitan en el seno de un complejo residencial privado. Conviene entonces con-siderar la adecuación del Artículo 500 al caso particular de las urbanizaciones residenciales.
Ante la posible creación de múltiples servidumbres de paso dentro de una sola urbanización residencial, sería ne-cesario determinar quién ostentaría la titularidad del pre-dio sirviente. En el caso en el que las calles sean propiedad de la Asociación de Residentes, cabría indagar si no “[s]e *357llega al absurdo de que la servidumbre se constituya en beneficio del propietario del fundo gravado, aunque sea co-titular, de esta manera no sólo la servidumbre se extingui-ría por confusión, sino que además perdería el carácter de derecho real en cosa ajena”. J.A. Orejas Casas, Las urbanizaciones privadas y el registro de la propiedad, Boletín de información Núm. 1723, Madrid, 25 de octubre de 1994, pág. 5487.(4) En cualquier caso, aun si el desarrollador fi-gurase como propietario de las calles, habría igualmente “que establecer servidumbres de paso a favor de cada lote de la urbanización, en cuanto a la totalidad de las calles hasta la salida a la vía pública”. M.E. García Cárdenas, Derecho de urbanizaciones: servidumbres en equidad, con-troles de acceso e instalaciones vecinales, San Juan, Editorial InterJuris, 2010, pág. 137. De lo contrario, se estaría permitiendo la existencia de múltiples fincas enclavadas en complejos residenciales, en evidente contravención a lo dispuesto en el Artículo 500 del Código Civil. Véase García Cárdenas, op. cit, pág. 137.(5)
Precisamente en atención a la prohibición legal de fin-cas enclavadas, la Ley Orgánica de la Administración de Reglamentos y Permisos, legislación vigente al momento en que BCC solicitó el permiso de construcción, disponía en su Artículo 23 que la Administración de Permisos estaba impedida de expedir permisos de construcción para un “solar o parcela, a menos que dicho solar o parcela tenga ac-*358ceso a una carretera o calle que haya recibido el [e] status legal de calle pública antes de la fecha de la solicitud para adquirir dicho permiso”. Ley Orgánica de la Administra-ción de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975, 23 LPRA sec. 71v. La calle así designada, ya fuese mediante el traspaso al Municipio o la rotulación en los planos conforme a la Sección 9.10 del Reglamento de Planificación, sería inscribible en el Registro de la Propie-dad a favor del Estado. Por lo tanto, la normativa vigente al momento del acuerdo entre el Municipio de Dorado y BCC establecía que el hecho de que una calle no cumpliese con el requisito de haber recibido el estatus legal de pú-blica, conforme a los preceptos legales y reglamentarios reseñados, impediría la extensión de un asiento registral para la parcela en cuestión. Véase L.R. Rivera Rivera, De-recho registral inmobiliario puertorriqueño, 2da ed., San Juan, Jurídica Editores, 2002, pág. 384.(6) Véase, además, García Cárdenas, op. cit, pág. 80.
III
La reglamentación y legislación anteriormente discutida parten de la premisa indiscutible que encarna el Artículo 256 de nuestro Código Civil: en Puerto Rico, las calles son bienes de uso público. Esta afectación legislativa es cónsona con pronunciamientos judiciales relativos a la naturaleza de las calles en una sociedad civil, tanto por este Tribunal como por el Tribunal Supremo de Estados Unidos.(7)
*359La opinion mayoritaria también parece partir de esa premisa. Así, antes de comenzar a discutir la clasificación tripartita de los bienes dispuesta en nuestro Código Civil, una mayoría de este Tribunal reconoce que, “el régimen ju-rídico que aplica a la categoría de bienes de dominio público, que es en la que el Código incluye a las calles y a los cami-nos vecinales [...] es importante ya que, como veremos, un bien de esa naturaleza (público) no puede ser propiedad de una persona particular”. (Enfasis suprimido). Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 83. Esta afirma-ción podría explicar cómo gran parte del análisis expuesto en la Opinión se centra en la naturaleza jurídica de los bie-nes de dominio y uso público, afirmando, sin ambages, que el criterio definitorio en su calificación es el uso público al que se destinan. Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 89 (“Cabe destacar que, en todo caso, lo que define a estos bienes es el uso público al que se destinan” [énfasis suprimido]). Asimismo, la Opinión reconoce que “no es necesario que los bienes de dominio público sean propie-dad del Estado o de sus dependencias”, pues “lo que carac-teriza a estos bienes no es la propiedad o pertenencia en sí”, *360sino “la finalidad del bien, es decir, la afectación de este al uso público general”. (Énfasis suprimido). Id. Explica la mayoría que la afectación de un bien al uso público no de-pende “de la actividad material y contingente de la cons-trucción de la cosa”. Id., pág. 89 esc. 18.
Luego de lo que parece ser un análisis funcional y teleo-lógico de la naturaleza jurídica de los bienes de dominio y uso público, la mayoría explica que “la afectación por acto legislativo es el único procedimiento para que entren al do-minio público categorías enteras de bienes [...]”. Watchtower Bible et al. v. Mun. Dorado I, pág. 90. Posteriormente, ase-vera que “ ‘[b]asta con que la Ley [...] declare el carácter de bienes de dominio público a los de un tipo determinado, para que todos los que participan de esa misma naturaleza vengan a integrarse en dicho dominio’ ”. (Énfasis suprimido). íd., pág. 91, citando a I. Miralles González, Dominio público y propiedad privada en la nueva Ley de Costas, Barcelona, Ed. Civitas, 1992, pág. 69.
Confusamente, la Opinión procede a reconocer que el Artículo 256 del Código Civil “es el precepto que define el carácter demanial de las calles”. Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 91. Es decir, la mayoría reco-noce que la afectación de las calles en nuestro ordena-miento jurídico emana de una disposición legal que declara el carácter público de un tipo de bienes: las calles. No obs-tante, parece entender que la referida disposición legal alude únicamente a la categoría de calles públicas, más no así a las privadas, pues ambas constituyen bienes de “tipos determinados” distintos.(8)
De esta manera, luego de afirmar que el Artículo 256 del Código Civil consigna la naturaleza pública de las calles y abundar en cómo el factor definitorio para determinar qué bienes pertenecen al dominio público es su destino o fun-*361ción, una mayoría concluye que la determinación en cuanto a si un bien como las calles es público o privado estriba exclusivamente en la procedencia de los fondos con los que se subvencionó su construcción. Así, distingue entre aque-llas calles costeadas por el Estado y aquellas costeadas por particulares y entiende que la proveniencia de los fondos automáticamente crea dos tipos de bienes distinguibles.(9) Esto, a pesar de que ambos bienes cumplen la misma fun-ción y exhiben las mismas características físico-espaciales. Este silogismo es inaudito y carece de toda lógica.(10)
Resulta preciso, además, reiterar que la coletilla en la que se ampara la mayoría para justificar la existencia de calles privadas únicamente aplica a las obras de servicio público que sean costeadas por el Estado. Así lo entienden los comentaristas españoles al interpretar el Artículo 344 del Código Civil español, análogo al nuestro pero con refe-rencia directa a los pueblos y las provincias. Manresa, por ejemplo, separa los bienes comprendidos en el referido ar-*362ticulado en cuatro categorías distintas: (1) los caminos pro-vinciales y vecinales; (2) las plazas, calles y paseos; (3) las fuentes y aguas públicas, y (4) las obras públicas de servi-cio general costeadas por los mismos pueblos o provincias. Véase J.M. Manresa y Navarro, Comentarios al Código Civil español, 2da ed., Madrid, [s. Ed.], T. III, 1904, págs. 103-105. Es decir, tal y como explicáramos en la opinión disidente, la coletilla “costeadas por el Estado”, bajo las nociones más elementales de gramática, modifica las obras públicas de servicio general y no los demás bienes com-prendidos en el artículo.(11)
Una discusión que se contrae a la clasificación de las calles en nuestro ordenamiento jurídico y cuyo resultado final estriba en un reconocimiento de calles privadas en base a la entidad o sujeto que costeó su construcción es, a todas luces, un esfuerzo discursivo que aspira a fundamen-tar lo insostenible. El empeño de una mayoría de declarar la existencia de calles privadas bien pudo haberse funda-mentado de manera más consecuente mediante la doctrina de desafectación. Por supuesto, ese proceder hubiese re-querido identificar uno de los tres supuestos según los cua-les un bien pasa a ser desafectado.
En este caso, sería imposible afirmar con seriedad que las calles construidas en BCC han sufrido cambios en sus condiciones naturales. Asimismo, sería insólito razonar que, por virtud de ley o actos administrativos, las calles de BCC fueron desafectadas. Esto, en atención a los preceptos legales anteriormente estudiados, los cuales exigían, in-equívocamente, el traspaso de las calles al Municipio de Dorado. De igual dificultad hubiese sido calificar una ac-ción ultra vires del Municipio de Dorado como un acto ad-*363ministrativo, cuando, al momento del acuerdo con BCC, éste carecía de las prerrogativas que la adopción de un Plan Territorial confiere a los municipios.(12)
En fin, el ejercicio adjudicativo que realiza una mayoría de este Tribunal evidencia una metodología jurídica male-able a los intereses de sectores particulares en nuestra so-ciedad que descarta, no solo la normativa vigente, sino también la infinidad de consideraciones de política pública y judicial que militan en contra del precedente adoptado.
IV
Por entender que toda determinación judicial debe fun-damentarse en un análisis sosegado e integrado de las con-secuencias de la norma pautada sobre el entorno social, político y económico en el cual habrá de implantarse, es forzoso examinar las ramificaciones de los pronunciamien-tos vertidos por este Tribunal. Para esto, es preciso señalar que configurar lo público y lo privado en el contexto de la planificación urbana constituye un acto inmanentemente propio de la Asamblea Legislativa, por ser la rama guber-namental que mejor puede concretar la configuración legal de este nuevo tipo de bien. Compete igualmente a la Asam-blea Legislativa el desarrollo de las normas y preceptos legales que regirán estas nuevas comunidades exclusivas y confinadas a los regímenes organizativos que establezcan sus asociaciones de residentes.(13)
*364El reconocimiento de calles privadas hace necesaria la adecuación de los preceptos legales y la reglamentación ur-banística aplicable, así como la formulación de legislación que regule y encauce la existencia de complejos residencia-les con calles privadas. Así lo reconoce el tratadista Martín Blanco cuando mantiene que “[l]a realidad socio-económica y urbanística de estas urbanizaciones privadas o particu-lares plantea una serie de problemas de diversa índole ne-cesitados de una regulación legal actualizada”. J. Martín Blanco, Las urbanizaciones privadas y su posible configu-ración jurídica, Madrid, Ministerio de la Vivienda, 1972, pág. 22. Martín Blanco señala, además, que el reconoci-miento de las urbanizaciones privadas requiere “una cons-trucción unitaria de tal figura jurídica en su propia sustan-tividad y en la plenitud de su multiforme contenido”. Id., págs. 24-25. Acomodaticiamente, la mayoría descontextua-liza las expresiones de Martín Blanco, quien precisamente denuncia la falta de legislación reguladora y expone alter-nativas en torno a cómo podrían abordarse los problemas *365que supone la existencia de urbanizaciones residenciales privadas. De ahí a que el título de su obra aluda a la “po-sible configuración jurídica” de éstas. De una lectura cabal de su obra se desprende que, en repetidas ocasiones, se discute la falta de una regulación legal específica concer-niente a las urbanizaciones privadas en España y los pro-blemas que esto ha generado, incluyendo la polémica y la incoherencia doctrinal en torno a la existencia de calles privadas.
La mayoría, al optar por desentenderse de las implica-ciones de su determinación, desatiende un sinnúmero de problemas jurídico-legales de difícil dilucidación. A modo de ejemplo, ¿cómo se garantizará el ejercicio de derechos fundamentales consagrados en nuestra Constitución, tanto por residentes como por no residentes, en estas nuevas co-munidades? ¿Al delegársele funciones inherentemente pú-blicas, constituirán las asociaciones de residentes actores estatales? ¿Cómo podrá el Estado evitar actuaciones discri-minatorias o arbitrarias por parte de estas asociaciones? ¿Podrán las asociaciones impedir el uso a un residente de una de las calles privadas dentro de la urbanización por no haber pagado la cuota o haber incumplido con algunas de las normas contenidas en el reglamento de ésta? ¿Podrán los residentes hacer mejoras a estas calles de naturaleza privada que interfieran con los planes de uso de terreno, el flujo de aguas pluviales y la conservación del medioam-biente? ¿Cómo atenderá el Estado actuaciones de los resi-dentes que incidan en la conservación de los recursos na-turales y arqueológicos contenidos en determinada urbanización? ¿Recaerá únicamente sobre la asociación de residentes la responsabilidad de proveer y mantener servi-cios esenciales como agua potable y electricidad, recogido de basura y pavimentación? ¿Qué poderes tendrá la Policía de Puerto Rico para ejercer sus facultades y deberes dentro de los predios de una urbanización privada? ¿Qué mecanis-mos de tributación atenderán este nuevo tipo de propiedad *366privada? ¿Podrán los residentes pedir exenciones contribu-tivas municipales al amparo del argumento de que sufra-gan, mediante la cuota de mantenimiento, los servicios provistos dentro de la urbanización? ¿Quién responderá ci-vilmente por accidentes ocurridos en estas calles privadas? ¿Podrá una asociación de residentes enajenar una calle privada? ¿Qué ocurrirá si un acreedor hipotecario decide ejecutar el bien hipotecado y éste consiste en una calle pri-vada? ¿Podrá cobrar a los residentes por su acceso? ¿Cómo se garantizará el acceso a las playas, calles aledañas y otros bienes de uso público a la ciudadanía cuando el único acceso sea mediante una calle privada? ¿Podrán estable-cerse peajes en estas calles para cobrarle a aquellos que deseen utilizarlas?
Estimo que la complejidad que subyace a estas interro-gantes no favorece el reconocimiento por vía judicial de calles de titularidad privada. Ante todo, con tal de armoni-zar los intereses concernidos y atender los problemas seña-lados, el reconocimiento de calles privadas tendría que es-tar precedido por un proceso deliberativo, abarcador y participativo, en el cual los múltiples sectores que consti-tuyen la comunidad puertorriqueña puedan expresarse y plantear sus respectivas interrogantes. Ello, indudable-mente, le compete a la Asamblea Legislativa y no a este Tribunal, mucho menos a través de interpretaciones jurí-dicas infundadas.
Más importante aún, el reconocimiento de calles priva-das en nuestro ordenamiento no puede, bajo ningún con-cepto, minar el ejercicio por parte del Estado de sus facul-tades y potestades típicas en relación con el uso de terrenos, concesión de permisos, ejecución de obras de construcción y otras funciones inherentemente públicas. Mucho menos puede permitir que estas comunidades estén exceptuadas del poder de razón de Estado por el mero he-cho de que sus calles sean de propiedad privada. El anta-gonismo socioeconómico que supone el reconocimiento de *367calles privadas no sólo propende a la criminalidad, la in-equidad y el discrimen, sino que alienta la secesión de gru-pos y comunidades del orden político del País y la exclusión de aquellos grupos que carecen de recursos económicos para formar parte de estos enclaves. Supone una extrac-ción sin precedentes del orden público y trastoca el funcio-namiento de un Estado democrático constitucional basado en la participación ciudadana y la integración social.
Irrebatiblemente, una urbanización residencial con ca-lles privadas inaccesibles al público general representa “un estado de suspensión del orden jurídico-institucional del Estado al que pertenece; es lugar de nuevas y específicas formas de gobernanza construida ad hoc y aceptada en un pacto de mutuo acuerdo por sus habitantes; es el Estado dentro del Estado”. Secchi, supra. Una determinación que tiende a promover la proliferación de comunidades cua-siautónomas, sin una configuración jurídica determinada ni legislación que regule su funcionamiento y operación desmerece nuestro compromiso con la justicia y la sana convivencia social.
En atención a la renuencia de una mayoría de este Tribunal de reconsiderar el dictamen emitido, disiento de su proceder y reafirmo mis expresiones anteriores en Watchtower Bible et al. v. Mun. Dorado I, supra (Rodríguez Rodríguez, J., op. disidente). Por los fundamentos que an-teceden, proveería “con lugar” a la reconsideración que se nos solicitó.

(1) Dado a que la Asamblea Legislativa de Puerto Rico no ha promulgado una legislación especial en cuanto a esta materia, nuestro análisis se circunscribió a estudiar los preceptos del Código Civil de Puerto Rico y la jurisprudencia aplicable.


(2) Note el lector que sí hicimos referencia al análisis del profesor Godreau referente a que el Art. 256 del Código Civil de Puerto Rico, 31 LPRA see. 1025, contiene una lista de bienes “construidos o creados con fondos públicos”. Véase Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73, 87 (2014). Ello como apoyo a la teoría de que ese artículo trata de bienes en los que tiene injerencia el Estado.


(3) Voto particular disidente de la Juez Asociada Señora Rodríguez Rodríguez en Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 361.


(4) Íd., pág. 361 esc. 9.


(5) Véase íd., pág. 89 esc. 18.


(6) íd., pág. 95.


(7) íd., pág. 96.


(8) La palabra “costear” significa “pagar o satisfacer los gastos de algo” o “producir lo suficiente para cubrir los gastos que ocasiona”. Diccionario de la lengua española, disponible en: http://lema.rae.es/drae/?val=costear (última visita, 19 de febrero de 2015). Es lo que evidentemente sucede cuando el Estado adquiere, mediante el método que sea, alguna parcela para uso público: la costea, la mantiene con sus fondos.


(9) Ley Núm. 21 de 20 de mayo de 1987.


(10) Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1, 66 (1997), opinión concurrente y disidente del Juez Asociado Señor Negrón García, según citado en Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 93.


(11) Voto particular disidente, pág. 364 esc. 13.


(12) Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 66.


(13) Voto particular disidente, pág. 360 esc. 8.


(14) íd., pág. 362.


(15) R. Elfrén Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, Vol. 1, pág. 343.


(16) íd.


(17) Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 95.


(18) F. Garrido Falla en M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1990, T. V, Vol. 1, pág. 132, según citado en Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 91 esc. 21.


(19) íd.


(20) Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 96.


(21) íd.


(22) íd., pág. 96.


(23) Voto particular disidente, pág. 365.


(24) Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 82. En aquella ocasión también mencionamos la opinión de la profesora García Cárdenas, quien colige que aun “[e]n las urbanizaciones que están constituidas bajo la égida de la ley de condo-minios, tampoco existen calles privadas”. M.E. García Cárdenas, Derecho de urbani-zaciones: servidumbres en equidad, controles de acceso e instalaciones vecinales, San Juan, Ed. Inteijuris, 2010, págs. 82-83, según citado en Watchtower Bible et al. v. Mun. Dorado I, supra, págs. 82-83. Casualmente, en su voto particular la Juez Asociada Señora Rodríguez Rodríguez apunta lo siguiente:
“Así, [la mayoría] distingue entre aquellas calles costeadas por el Estado y aquellas costeadas por particulares [...] Esto, a pesar de que ambos bienes cumplen la misma función y exhiben las mismas características físico-espaciales. Este silo-gismo es inaudito y carece de toda lógica”. (Escolio omitido). Voto particular disidente de la Juez Asociada Señora Rodríguez Rodríguez, pág. 361.

*348
Nos preguntamos si no cumplen la misma función y si no exhiben las mismas características físico-espaciales las calles de las urbanizaciones constituidas bajo la Ley de Condominios, por el mero hecho de que en estas, el área de rodaje sea parte de los elementos comunes.



(25) Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 82.


(26) J. Martín Blanco, Las urbanizaciones privadas y su posible configuración jurídica, [Madrid], Ministerio de la Vivienda, 1973, págs. 20-21.


(27) Martín Blanco, op. cit., pág. 33. El autor señala lo siguiente al hablar sobre la necesidad de una configuración integral del derecho español en cuanto a las urba-nizaciones privadas:
“Surge, en primer término, en esta línea de consideraciones, la observación de que este tratamiento jurídico de las urbanizaciones privadas requiere apertura mental libre de prejuicios jurídico-públicos y de prejuicios justiprivatistas.
“La contemplación a través del prisma público puede llevar a una deformación de la naturaleza jurídica propia de la figura desdibujada entonces por un indebido criterio intervencionista a ultranza o por una configuración municipalista absoluta que, en mi opinión, no procede y que no responde a la verdadera esencia de la urbanización privada.
“También sería erróneo su enjuiciamiento desde la perspectiva exclusiva del Derecho privado. Si bien es cierto que, fundamentalmente, estas urbanizaciones se construyen y viven sobre un conjunto de relaciones jurídicas privadas, no puede desconocerse la esfera de actuación administrativa que opera en su nacimiento y desarrollo legal y de hecho”. (Énfasis nuestro). Martín Blanco, op. cit, págs. 26 y 27.


(28) Martín Blanco, op. cit., pág. 50. Los otros elementos son:
1. “Una propiedad única y total o una copropiedad voluntaria del suelo en forma de cotitularidad permitida por las leyes y una iniciativa privada o particular en la promoción y en la redacción del plan”;
*3492. “Una división del terreno en varios lotes o parcelas”;
3. “Una organización jurídica de los intereses y de las relaciones jurídicas exis-tentes entre la propiedad promotora y los adquirentes; entre unos y otros y terceras personas; entre aquéllos y la Administración”, y
4. “Un núcleo urbano resultante con características específicas en cuanto a su emplazamiento, autonomía superficial, destino residencial y tipo de vida, que ha de ser insertado en el contexto administrativo y territorial municipal”.


(29) Martín Blanco, op. cit., pág. 74.


(30) íd., pág. 75.


(31) Nótese que hicimos referencia a las expresiones de este autor con el único propósito de presentar las distintas opiniones a favor y en contra del reconocimiento de este tipo de calles.


(32) Véase Solicitud de reconsideración, pág. 2.


(1) E.J. Blakely y M. Gail Snyder, Fortress America: Gated Communities in the United States, Washington DC, Brooklings Institution, 1997, pág. 177.


(2) Para una relación de los hechos relacionados al desarrollo del pleito a nivel federal, véase Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73, 97 (2014) (Rodríguez Rodríguez, J., op. disidente).


(3) Es importante señalar que, si bien el ELA no es parte formal en el pleito que se dilucida ante el foro federal, sí compareció ante este Tribunal en calidad de amicus curiae en atención a la trascendencia y las posibles implicaciones a intereses ínsitos a la gestión eficaz de gobierno, de la pregunta que nos fue certificada. Así, presentó un alegato y participó de la vista oral celebrada ante el Pleno de este Tribunal. Cabe recordar que en Gorbea Valles v. Registrador, 133 DPR 308 (1993), inequívocamente expresamos que, “[e]n cuanto a la capacidad del amicus curiae de solicitar una recon-sideración, no encontramos fundamento alguno que lo impida o que restrinja nuestra discreción de acogerla”. íd., pág. 314, aludiendo a Green v. Biddle, 21 US 1 (1823).


(4) A pesar de que una Asociación de Residentes posee personalidad jurídica propia, si bien atípica, sería reprochable sancionar el uso de una ficción jurídica para desentenderse de que sus miembros son propiamente cotitulares de las calles en cuestión.


(5) Conceptuar una calle privada supone, en efecto, equiparar ésta con una mera servidumbre de paso. No obstante, las consideraciones de política pública que infor-man ambas figuras son muy disímiles, así como los intereses que ambas sirven en nuestra sociedad. Mientras que la servidumbre de finca enclavada, en tanto derecho real, responde a consideraciones relacionadas al disfrute de la propiedad y el apro-vechamiento de ésta con relación a terceros, las calles constituyen un espacio que viabiliza el desplazamiento urbano, el movimiento, la comunicación, el acceso y la interacción ciudadana. Así, una calle sirve una función social que trasciende la rela-ción que se da entre dos propietarios particulares. Por esta razón, no puede conce-birse como una simple servidumbre de paso.


(6) Resulta preocupante que la Opinión mayoritaria pase por alto estas disposi-ciones legales. Además, el hecho de que no se profundice la sumisión voluntaria por parte de BCC a la Ley de Control de Acceso merece un breve comentario. En esencia, la Ley de Control de Acceso alude expresamente a las calles dentro de las urbaniza-ciones públicas y privadas. Véase Ley de Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 LPRA see. 64 et seq. Esto se explica precisamente por el requerimiento del traspaso de las calles, como bienes de uso público, a la entidad competente, independientemente de la naturaleza pública o privada de la urbanización.


(7) Véanse: Saldaña v. Concejo Municipal de San Juan, 15 DPR 37, 51 (1909) (“[Las calles] han sido destinadas al uso de los habitantes de la ciudad, y todos *359y cada uno de ellos desde el Gobernador, en su palacio, hasta el limosnero en su choza, tienen derecho al uso libre y continuado de las mismas”); Pacheco Fraticelli v. Cintrón Antonsanti, 122 DPR 229, 241-242 (1988) (“Desde tiempos inmemoriales los parques, las plazas y las calles en Puerto Rico han constituido foros de divulgación, de intercambio y de crítica de ideas. Es en ellos en donde la conciencia ciudadana y particular forma de ver el mundo tienen impacto y repercuten. Son los foros públicos por excelencia para la divulgación y expresión de ideas. Las calles en particular constituyen un instrumento eficaz de divulgación de ideas accesible para aquellos individuos y grupos que no cuentan con suficientes recursos económicos y que no tienen, por tanto, acceso a los medios de comunicación masiva como lo son la radio, la televisión y la prensa” [énfasis suplido]). A nivel federal, véanse: Hague v. Committee for Indus. Organization, 307 US 496, 515 (1939) (“Wherever the title of streets and parks may rest, they have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions. Such use of the streets and public places has, from ancient times, been a part of the privileges, immunities, rights, and liberties of citizens”) (Roberts J., Op. concurrente, adoptada por una mayoría del Tribunal Supremo de Estados Unidos en Kunz v. People of State of New York, 340 US 290, 293 (1951)); Schneider v. State of New Jersey, Town of Irvington, 308 US 147, 160 (1939) (“Municipal authorities, as trastees for the public, have the duty to keep their communities’ streets open and available for movement of people and property, the primary purpose to which the streets are dedicated”).


(8) Nótese como el Artículo 256 del Código Civil no incluye el calificativo “públi-cas” para modificar el término calles. Sin embargo, al referirse a las fuentes y aguas, se modifica ese tipo de bienes con el calificativo “públicas”. Es decir, el legislador contempló la posible existencia de fuentes y aguas públicas y privadas como “tipos determinados” de bienes distintos. Véase Cód. Civ. PRAort. 256, 31 LPRAsec. 1025.


(9) En este contexto, el Tribunal nos informa que en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 DPR 181 (1993), y en Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1 (1997), “—contrario al [caso] que hoy nos ocupa— se resolvieron en el contexto de urbanizaciones cuyas calles eran municipales y estaban costeadas con fondos públicos”. Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 93. Todo ello para validar su peculiar tesis de que, para determinar si las calles son públicas o privadas, tenemos que auscultar con qué fondos éstas se construyeron. Aseveracio-nes de esta naturaleza son, como poco, preocupantes, pues dejan en evidencia un sorprendente desconocimiento de hechos fundamentales del desarrollo urbano de nuestro País. Es de todos sabido, que la inmensa mayoría de las urbanizaciones en Puerto Rico se construyen en terrenos privados en los cuales la reglamentación vi-gente, tal y como ocurre en este caso, exigía, como condición para el otorgamiento del permiso de desarrollo, que sus calles fueran cedidas a los municipios y que su uso fuese público. Es decir, las calles en Caquías y Maracaibo se construyeron sobre un terreno privado, por desarrolladores privados y advinieron municipales como resul-tado de la condición impuesta por el Estado para el otorgamiento de los permisos de desarrollo. Nos encontramos pues, llana y sencillamente, ante un argumento falaz.


(10) Con relación a la afectación de tipos determinados de bienes, nos explica Escribano Collado, aludiendo específicamente a la calificación de las calles, que éstas son “un bien que se individualiza por el destino que cumple, es decir, teleológica-mente, en cuyo favor vienen establecidas las características físicas exigidas, todas las que observen una misma identidad física y teleológica constituyen una igual categoría”. P. Escribano Collado, Las vías urbanas: concepto y régimen de uso, Madrid, Editorial Monteeorvo, 1973, págs. 246-247. Por lo tanto, afirma que “la figura de la calle privada destinada a exclusivo disfrute de sus propietarios es, tanto dentro como fuera de las ciudades, un supuesto anómalo, contradictorio y de necesaria superación”. Id., pág. 246.


(11) En cuanto a la inclusión de las calles como bienes de dominio público, Es-cribano Collado comenta, luego de discutir la tradición que informó la redacción del Artículo 344 del Código Civil español, que “[l]as calles siguen siendo bienes destina-dos al uso público como los venían siendo desde las Partidas y su configuración como bienes de dominio público sigue siendo esencialmente la misma, basada en la idea de la protección del derecho de todos al uso reconocido”. Escribano Collado, supra, pág. 105.


(12) No fue hasta el 8 de junio de 2011 que se aprobó el Plan Territorial del Municipio de Dorado, conforme a la adopción de éste por parte de la Junta de Pla-nificación mediante resolución. Véase Orden ejecutiva del Gobernador de Puerto Rico aprobando el plan territorial del Municipio de Dorado, Boletín Administrativo Núm. OE-2011-021. Es importante señalar que el Municipio de Dorado alegó que operó la desafectación cuando se pactó que las calles no le serían transferidas y permanecerían bajo el control de BCC. Véase Alegato del municipio de Dorado, pág. 14. La opinión mayoritaria, sin embargo, no atendió este planteamiento.


(13) La falta de una prerrogativa legítima por parte de este Tribunal para en-mendar el Código Civil y la clasificación de bienes contenida en éste fue atendida por el Juez Asociado Negrón García en las expresiones a las que curiosamente alude una mayoría:
*364“La Asamblea Legislativa tiene la potestad de enmendar el Código Civil y otras leyes para traspasar las calles residenciales a bienes de uso privado. Claro está, una vez dejen de ser bienes de uso público, su mantenimiento no podrá ser con fondos públicos municipales o estatales. Conllevaría el que con el traspaso de las calles se traspase el costo de mantenimiento de éstas, incluyendo el alumbrado, las reparacio-nes y la responsabilidad civil sobre éstos. El efecto sería que las calles se convirtieran en bienes de uso común limitado de las urbanizaciones con todas las responsabilida-des, obligaciones y problemas que esto conlleva”. Asoc. Ctrl. Acc. C. Maracaíbo v. Cardona, supra, pág. 66 (Op. concurrente y disidente, J. Negrón García).
Evidentemente, la mayoría no discernió el significado de estas expresiones. Lo que es peor, en la Opinión, sin asomo de sonrojo, afirma que “tampoco nos compete emitir un dictamen que se extienda más allá de nuestras facultades como foro judicial, trastocando los límites de las funciones que son propias de la Asamblea Legis-lativa de Puerto Rico”. Watchtower Bible et al. v. Mun. Dorado I, supra, pág. 81. Conviene evocar, además, pronunciamientos previos de una mayoría de este Tribunal y recordarles que, una decisión que implique el reconocimiento legal de una figura no contenida en nuestro Código Civil, “no se puede dar en los pasillos del Tribunal Supremo, sino en el hemiciclo de los Cuerpos Legislativos”. (Énfasis suprimido). AAR, Ex parte, 187 DPR 835, 877 (2013). En aquel caso, este Tribunal evitó intervenir en una controversia que planteaba una desigualdad plasmada en nuestro Código Civil, la cual perjudicaba a un grupo particular de ciudadanos ya desfavorecidos en nuestro ordenamiento jurídico. En el caso que nos ocupa, una mayoría hace lo contrario para propagar la desigualdad social y favorecer aún más los intereses del sector privado.